DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The previous rejections have been withdrawn in view of the Patent Board Decision to Reverse Examiner entered 25 October 20221. 
Claims 1-15 and 23-27 are pending.
Allowable Subject Matter
Claims 1-15 and 23-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed for the reasons stated in the Patent Board Decision entered 25 October 2021.
Regarding claims 1-10, 23, and 25-27, Jones Jr does not teach condensing water within the reactor as required by the claim, but rather downstream of the reactor.  Jones does not teach cooling the spent shale immediately following peak heating.  The previous rejections combining Jones and Jones Jr lack motivation because Jones Jr utilizes a single vertical kiln and changing the communication paths increase thermal losses during operation decreasing efficiency.  The combination of Jones and Jones J would change Jones principle of operation which is to drive hydrocarbon liquid extraction from shale particles by burning spent shale particles, by changing the pairing of firing stages immediately following the eduction stages.
Regarding claims 11-15 and 24, Jones fails to teach condensing the vapor phase effluent and producing a supply of fresh water in the second reactor.  Jones does not teach eduction stage C represents the maximum temperature.  Modifying Jones as proposed in the previous office action would change the principle operation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771